\


                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00297-CV

CHARLES CLEVELAND NOWDEN,                 §    On Appeal from the 297th District Court
Appellant
                                          §    of Tarrant County (1080543D)

V.                                        §    August 15, 2019

THE STATE OF TEXAS, Appellee              §    Opinion by Justice Gabriel

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel